Citation Nr: 1723962	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a prostate condition.


FINDING OF FACT

The claim of entitlement to service connection for a prostate condition was granted by the RO, effective September 15, 2010, in a June 2011 rating decision; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a prostate condition because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, a statement of the case (SOC), and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.200. 

With respect to the issue of entitlement to service connection for a prostate condition, the Veteran filed his claim on April 9, 2009.  That claim was denied in an October 2009 rating decision, and the Veteran filed a timely NOD in January 2010.  Following January 2011 notification of a December 2010 SOC, the Veteran perfected his appeal of the issue to the Board by way of a January 2011 VA Form 9 substantive appeal.

However, in a June 2011 rating decision, the RO granted service connection for prostate cancer effective from September 15, 2010, the date that a diagnosis of prostate cancer was first established.  The RO stated in its decision that this award was considered a "partial grant of benefits sought on appeal."  A supplemental SOC (SSOC) promulgated concurrently with the June 2011 rating decision indicated that the issue of entitlement to an earlier effective date for service connection for prostate cancer remained on appeal.  Additional SSOCs in March 2013 and September 2013 also referenced an earlier effective date issue.

In correspondence dated July 2016, the RO notified the Veteran that these SSOCs erroneously addressed the issue of entitlement to an earlier effective date of service connection for prostate cancer, and that the issue on appeal was actually entitlement to service connection for a prostate condition other than prostate cancer.  A new SSOC was then promulgated for the issue of service connection for a prostate condition other than prostate cancer for the period from April 9, 2009, to September 15, 2010.

The Board regrets the confusion regarding the status of the Veteran's claim.  However, the June 2011 rating decision was not a partial grant of benefits as stated by the RO.  Rather, it favorably resolved the issue of entitlement to service connection for a prostate condition in full.  The Veteran did not, in response, separately appeal the effective date assigned for this award.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level and effective date assigned for the disability).

Thus, the issue of entitlement to service connection for a prostate condition has been rendered moot, and that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.



ORDER

Because the Veteran's claim for entitlement to service connection for a prostate condition has been rendered moot by the RO's having granted service connection, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


